DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant's amendment and response filed on 3/7/2022 has been received and entered in to the case. Applicant has filed a new IDS on 6/28/2022 on the day the issue fee was paid. The IDS has been considered as below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/2022 was filed after the mailing date of the Notice of Allowance on 3/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	The followings are identical to the previous notice of allowability mailed on 3/29/2022.
Terminal Disclaimer
The terminal disclaimer filed on 3/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 15/780,301 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The double patenting rejection has been withdrawn.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/14/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Xiaochun Zhu on 3/18/2022.

The application has been amended as follows: 

	Claim 2: insert “and” after “stem cells;” in line 6 and delete “; and (6) the cells are derived from adipose tissue” in lines 7-8
	Claim 6 is replaced with the following claim:
	6. (Currently Amended) The artificial tissue progenitor of claim 1, having one or more features selected from the following:
	(1) the artificial tissue progenitor has an inner diameter of 1 mm to 3 cm;
	(2) the artificial tissue progenitor has a uniform thickness;
	(3) the tubular solid support has a length of 1 cm to 40 cm; and 
	(4) the tubular solid support has an inner diameter of 1 mm to 3 cm.

	Claim 10: replace “a tubular” in lines 4 and 5 with “the tubular”.
	Claim 11 is canceled.
	Claim 13: replace “an adhesive” in line 2 with “the medical adhesive” 
	Claim 14: replace “an adhesive” in line 3 with “the medical adhesive”; 
     replace “a tubular” in line 7 with “the tubular”; 
     replace “the adhesive” in line 8 with “the medical adhesive”; 
     replace “an adhesive layer” in line 10 with “a medical adhesive layer”;
     replace “a tubular” in line 11 with “the tubular”
     replace “the adhesive” in line 12 with “the medical adhesive”;
     replace “by adhesive effect” in line 15 with “by the medical adhesive”
	Claim 15 is canceled.

	Claims 1-2, 6, 8-10, 12-14, 16-18 and 20-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Freyman in view of Matheny. Applicant produced a declaration showing unexpected results based on a specific combination of mesenchymal stem cell and microcapsules made of collagen and polylysine as a core and a shell, respectively. The instant amendment discloses claims with a scope commensurate with the evidence presented in the declaration, and thus, the specific combination forming an artificial tubular blood vessel is unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632